Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03 May 2021 has been entered.
 
          CLAIMS UNDER EXAMINATION
                  Claims 1-6, 10, 20 and 24-35 have been examined on their merits.

PRIORITY
         Foreign Priority document FR1670198, filed 27 April 2016, is acknowledged.



NEW REJECTIONS
New grounds of rejection have been necessitated by new claims 24-35.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:


Claims 1-6, 10, 20 and 24-35 are rejected under 35 U.S.C. 101 because the claimed invention is not directed to patent eligible subject matter as evidenced Merriam Webster Dictionary. Based upon an analysis with respect to the claims as a whole, claims 1-6, 10, 20 and 24-35 are determined to be directed to a law of nature/natural principle. The rationale for this determination is explained below.


Claims 1, 24 and 31 are directed to a vaginal suppository. The suppository comprises a mixture of a freeze-dried powder of Saccharomyces boulardii yeast cells and a wax. 

Question 1: Is the claim to a process, machine manufacture or composition of matter?  Yes, the inventions recited in claims 1, 24 and 31 are compositions of matter.

Question 2A Prong 1: Is the claim directed to a law of nature, a natural phenomenon, or an abstract idea (judicially recognized exceptions)?  Yes, claims 1, 24 and 31 are directed to a law of nature. 
(a) The limitation in the claim that sets forth the law of nature is:
A composition comprising freeze dried S. boulardii yeast cells and a wax. 

(b) The closest naturally occurring counterparts are naturally occurring S. boulardii yeast cells of the claimed species and wax secreted by bees



Claims 1, 24 and 31 recite the cells have been freeze-dried (hence, lyophilized). 

Ineligible nature-based products are either:
i) naturally occurring, or 
ii) not naturally occurring but do not have markedly different characteristics from any naturally occurring counterpart.

These are product of nature exceptions.

Non-limiting examples of the types of characteristics considered by the courts when determining whether there is a marked difference include: 
Biological or pharmacological functions or activities
Chemical and physical properties (e.g., the alkalinity of a chemical
           compound, or the ductility or malleability of metal)

Phenotype (e.g. shape, size, color and behavior of an organism
Structure and form, whether chemical, genetic or physical, e.g.,
           the physical presence of plasmids in a bacterial cell, or the
           crystalline form of a chemical. 

The Instant Specification indicates freeze drying improves viability and vitality relative to other storage techniques ([0027]). Examiner notes the Instant Specification discloses freeze dried cells contain reduced water ([0028]), but indicates the freeze dried cells are 
There is no indication freeze drying produces a markedly different structure or function relative to its naturally occurring counterpart, unlyophilized cells. 

As evidenced by Merriam Webster Dictionary, wax is a substance secreted by bees. While the two components may not occur together in nature, there is nothing in the instant disclosure that indicates combining the judicial exceptions will produce something markedly different.

While claims 1, 24 and 31 recite concentrations of the yeast cells and wax, the Instant Specification does not indicate these concentrations produce a markedly different structure or function, or synergistic effect when combined in these amounts. Examiner notes that while the preamble of claims 24 and 31 is directed to “A vaginal suppository comprising a composition comprising a mixture”, the claims also recites the mixture is produced by a process comprising mixing Saccharomyces boulardii yeast cell in the form of a freeze-dried powder and the wax”. This is interpreted to be a product-by-process limitation that does not result in something significantly different than the recited judicial exceptions.

Question 2A Prong 2: Do the claims recite additional elements that integrate the judicial exception into a practical application? No. While the preamble of claim 1 is drawn to a “vaginal suppository”, the nature based product is not implemented in any type of 

Question 2B: Do the claims recite any additional elements?  Yes.
Improvements to another technology or technical field.
Improvements to the functioning of the computer itself.
Applying the judicial exception with, or by use of, a particular machine.
Effecting a transformation or reduction of a particular article to a different state or thing
Adding a specific limitation other than what is well-understood, routine and conventional in the field, or adding unconventional steps that confine the claim to a particular useful application.
Other meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment.

With respect to Step 2B, limitations that were found not to be enough to qualify as “significantly more” when recited in a claim with a judicial exception include:
Adding the words ‘‘apply it’’ (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer
Simply appending well-understood, routine and conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception, e.g., a claim to an abstract idea requiring no more than a generic computer to perform generic computer functions that are well understood, routine and conventional activities previously known to the industry
Adding insignificant extrasolution activity to the judicial exception, e.g., mere data gathering in conjunction with a law of nature or abstract idea
Generally linking the use of the judicial exception to a particular technological environment or field of use.

Does the additional element result in the claim amounting to significantly more?
No. 
The preamble of claims 1, 24 and 31 recite a vaginal suppository. This recitation does not distinguish the claimed yeast cells and wax from naturally occurring S. boulardii 
Claim 10, 29 and 34 recite the number of yeast cells. The Instant Specification does not indicate the claimed range of yeast cells changes the judicial exception to produce something markedly different. The Instant Specification does not indicate this range of yeast cells interacts with wax to produce something markedly different than either of the judicial exceptions themselves. Claims 1, 24 and 31 encompass the use of any known wax. The instant specification does not indicate a markedly different product is obtained with all known waxes. Regarding claims 20, 30 and 35: The recitation of the total amount of the mixture does not change the judicial exceptions themselves. Therefore claims 1-6, 10, 20 and 24-35 are not eligible subject matter under 35 USC 101.

APPLICANT’S ARGUMENTS
The Applicant states the claims are directed to a composition of matter as set forth in 35 U.S.C. 101 and cannot be considered as a law of nature, a natural phenomenon, or an abstract idea. The Applicant asserts the claims are directed to a product obtained from the combination of specific amounts of two substances i.e. Saccharomyces boulardii yeast cells in the form of a freeze-dried powder, which does not exist naturally, and a wax. The Applicant asserts freeze-dried cells are obtained by human modification. The Applicant argues “this structural difference” provides a S. boulardii yeast cells and thus provides markedly different characteristics than the naturally occurring S. boulardii yeast cells. The Applicant points to [0027] of the Instant Specification to support this argument.
The Applicant argues the mixture is in the form of a vaginal suppository, which is an integral part of the claims. The arguments allege the composition is in a specific form which does not occur naturally and conferring them a particular useful application inherent to the vaginal suppository. A vaginal suppository is a solid dosage form intended for vaginal application, imposing specific structural features such as (i) hardness (for handling and delivery), (ii) a specific shape (for a comfortable insertion and retention), and (iii) a rapid melting at body temperature after application in order to spread and release the active substance.

EXAMINER’S RESPONSE
The arguments are not persuasive. The Applicant asserts the claims are directed to a product obtained from the combination of specific amounts of two substances i.e. Saccharomyces boulardii yeast cells in the form of a freeze-dried powder. Examiner notes claim 1 recites a range of wax and yeast cells, and not specify amounts as argued by the Applicant. Examiner notes claim 1 encompasses any wax substance. Even arguendo the claims did recite specific amounts, the Instant Specification does not indicate combining S. boulardii and all waxes in a specific amounts results in markedly different change in said components. The Applicant asserts the freeze dried powder is 

Advantageously, the viability or vitality of Saccharomyces boulardii yeast cells derived from freeze-dried material is greater than that which can be obtained with other methods of yeast cell preservation, such as drying for example.

Examiner notes this section compares freeze dried cells to cells from other preservation methods. The section does not indicate something markedly different than naturally occurring cells. The Instant Specification discloses freeze dried cells contain reduced water ([0028]), but indicates the freeze dried cells are released “alive”, making it possible to combat infection ([0009]). Therefore freeze dried cells also have a therapeutic function (hence, biological activity) and are released alive.  
There is no indication freeze drying produces a markedly different structure or function relative to its naturally occurring counterpart, unlyophilized cells. 

The Applicant argues the suppository has specific structural features for vaginal administration. Examiner notes the claims do not recite any specific structural features. The Instant Specification does not indicate the shape of the judicial exceptions results in something significantly more than the judicial exceptions themselves. The Applicant is invited to submit evidence shape changes the interaction between the claimed wax and yeast.


Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-6, 10, 20 and 24-35 are rejected under 35 U.S.C. 103 as being unpatentable over Delatte et al. (previously cited; A vaginal capsule. EP2596797 29 May 2013) in view of McFarland et al. (previously cited; Systematic review and meta-analysis of Saccharomyces boulardii in adult patients. World J Gastroenterol 2010 May 14; 16(18): 2202-2222), Gattefosse (previously cited Excipients for Rectal and Vaginal Drug Delivery (2012) pages 1-12), Hoag et al. (previously cited as prior art; Suppositories. 2002, pages 1-74) and Wilson et al. Coated vaginal devices for vaginal delivery of therapeutically effective and/or health-promoting agents. US20050276836A1) as evidenced by Lexico by Oxford Dictionary (previously cited).



Delatte et al. disclose a vaginal capsule made of a polysaccharide containing Saccharomyces boulardii in an amount of 108 – 1010 units/g and bacteria (Abstract; [0004]). The capsule is for the treatment of vaginitis ([0001]). The capsules preferably have either a spherical or longitudinal shape, and preferably without any sharp edges, in order to facilitate their administration ([0015]). The capsule metabolizes at body temperature (around 37 ° Celsius) ([0010]). 

While the Instant Specification discloses the term “vaginal suppository”, as intended herein, is considered to be equivalent to “gynaecological suppository” or “suppository” or “ovule”, the disclosure does not provide an explicit definition of a suppository. Lexico by Oxford Dictionary defines a suppository as “a solid medical preparation in a roughly conical or cylindrical shape designed to be inserted into the rectum or vagina to 

While Delatte teaches a vaginal suppository that contains the yeast Saccharomyces boulardii, the art is silent regarding the use of wax in the suppository.

The art does not teach said yeast is freeze dried (hence, lyophilized).

McFarland discloses examples of commercially available probiotics containing Saccharomyces boulardii (Table 1). The art teaches how the probiotic is manufactured may significantly affects its potency over time (shelf life). The art teaches probiotics may be available as lyophilized preparations (page 2205, right column “Stability”). Lyophilized preparations of S. boulardii are stable over one year at room temperature, as long as it is protected from moisture. Lyophilized products are stable at room temperature and have the advantage of portability and convenience and maintain high viability counts over prolonged periods (page 22026, left column, first paragraph). Lyophilized cells are interpreted to be a powder.

Gatefosse discloses excipients for rectal and vaginal drug delivery (see page 1). The art discloses hard fat semi-solid synthetic bases produced by inter-esterification or direct esterification of fatty acids. Their composition consists of a mixture of C12-C18 triglycerides (page 3, left column, first paragraph). Gattefosse discloses a base with a melting point range optimized for vaginal drug delivery (page 8, last section).

The Instant Specification discloses the following regarding “wax”:
The term “wax”, as intended herein, denotes a composition based on one or more esters of an alcohol, in particular glycerol, and of fatty acids, which is solid at ambient temperature (18-23° C) ([0036]).

Preferably, the wax according to the invention is based on “hard fat”, within the meaning of the European Pharmacopoeia (Ph. Eur.), namely a mixture of triglycerides, of diglycerides and of monoglycerides, which can in particular be obtained either by esterification of glycerol with fatty acids of natural origin, or by transesterification of natural fats ([0037]).

Preferably, the wax according to the invention comprises, or is based on, triglycerides, in particular saturated triglycerides. In particular, the invention comprises, or is based on, saturated C8-C18 or C12-C18 triglycerides ([0039]).

Therefore Gattefosse discloses a wax optimized for vaginal drug delivery. 

Wilson et al. teach a vaginal device for delivering therapeutical and/or health-promoting agents ([0002]). The vaginal device may be a vaginal suppository ([0007]). The art suggests the use of a probiotic as a health-promoting agent ([0101]). The art teaches “SUPPOCIRE” is used to make vaginal suppositories (EXAMPLE 1 and EXMAPLE 2). The art identifies SUPPOCIRE as a lyophilic carrier which includes “medium chain triglycerides and/or a saturated mono-, di- or triglyceride of fatty acids, particularly those having carbon chain of from 8 to 18 carbons, or a mixture thereof” ([0251]). Examiner notes this reads on a wax. The art teaches lipophilic carriers can be present from about 30 to about 95%, by weight ([0249]). Examiner notes Example 1 teaches 67.5% wt Suppocire can be used to make vaginal suppository for drug delivery and Example 2 teaches 66% wt Suppocire can be used to make vaginal suppository for drug delivery.



It would have been obvious to combine the teaching of Delatte and McFarland by using freeze-dried Saccharomyces boulardii. One would have been motivated to do so since McFarland teaches freeze dried preparations are known and used as probiotics. The skilled artisan would want to use a freeze dried preparation since McFarland teaches lyophilized preparations of S. boulardii are stable over one year at room temperature, and have the advantage of portability and convenience and maintain high viability counts over prolonged periods. One would have had a reasonable expectation of success since McFarland teaches the freeze dried preparations are viable. One would have expected similar results since both Delatte and McFarland are directed to the same microorganism.

It would have been obvious to try using a wax in the suppository taught by Delatte. One would have been motivated to do so since Delatte teaches a suppository for vaginal drug delivery and Gattefosse teaches the use of wax as an excipient in suppositories for vaginal drug delivery. One would have had a reasonable expectation of success since 

It would have been obvious to combine the teachings of the prior art by using 65% to 85% wax. One would have been motivated to do so since Wilson teaches vaginal suppositories can be prepared using 66-67% wax. Further, Hoag teaches the amount the amount of base used in suppositories varies based on the amount of drug and the total weight of the suppository. One would optimize the amount of base in relationship to the final weight of the suppository and the amount of drug present in the suppository. One would have had a reasonable expectation of success since Wilson teaches waxes can be used in therapeutic compositions at this amount.  

As set forth above, Delatte teaches using 108 - 1010 units/gram Saccharomyces boulardii in the disclosed suppository. While the art does not explicitly teach 15-35% of said yeast, it would have been obvious to optimize the amount present in the suppository. Because Saccharomyces boulardii is a therapeutic for vaginitis, one would optimize the amount present to achieve the desired therapeutic effect. As disclosed by Hoag, the amount of therapeutic present in a suppository is based on the patient. One would optimize the number of grams to achieve the desired units of Saccharomyces boulardii.

MPEP 2144.05 [R-5]: 

A. Optimization Within Prior Art Conditions or Through Routine Experimentation

Generally, differences in concentration will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”

Therefore claim 1 is rendered obvious as claimed (claim 1).

As set forth above, Gattefosse discloses a hard fat semi-solid synthetic bases produced by inter-esterification or direct esterification of fatty acids. Their composition consists of a mixture of C12-C18 triglycerides. The art teaches a composition that has a melting point between 32.5 - 34.0 (Ovucire 3460). It is also noted the Instant Specification discloses the use of a wax with the same name, and identifies it as a “hard Fat Saturated C12-C18” ([0043] [0069]). Because Gattefosse discloses a wax based on saturated C12-C18 triglycerides and based on hard fats, it is interpreted to have the physical properties recited in claims 2-6. Therefore a mixture comprising freeze dried cells and said wax would render obvious a mixture with the physical properties recited in claims 2-6. Claims 2-6 are included in this rejection (claims 2-6). Delatte teaches using 108 – 1010 units/gram. Delatte teaches cfu stands for colony-forming unit and is the recognized measure of viable bacterial numbers ([0004]). 

Further, MPEP 2133.03 discloses the following:
 “In the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).” 

Therefore, Examiner asserts the claimed concentration is prima facie obvious. Claim 10 is rendered obvious (claim 10).

While Delatte teaches a vaginal suppository, the art is silent regarding the weight of the suppository.

As disclosed by Hoag, vaginal suppositories are 3-5 grams (see page 23).

It would have been obvious to prepare a vaginal suppository with a weight of 1 to 5 grams. One would have been motivated to do so since Delatte teaches a vaginal suppository and Hoag teaches vaginal suppositories weigh 3-5 grams. One would have had a reasonable expectation of success since Hoag teaches vaginal suppositories can successfully be prepared in this amount. One would have expected similar results since both references teach vaginal suppositories. Therefore claim 20 is rendered obvious (claim 20).

Claim 24 is directed to “A vaginal suppository comprising a composition comprising a mixture of Saccharomyces boulardii yeast cells and of a wax”. While the claim recites the process by which the mixture is produced, this is interpreted to be a product by process limitation. The MPEP teaches even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The teachings of the references as set forth above are reiterated.

It would have been obvious to combine the teaching of Delatte and McFarland by using freeze-dried Saccharomyces boulardii. One would have been motivated to do so since  are stable over one year at room temperature, and have the advantage of portability and convenience and maintain high viability counts over prolonged periods. One would have had a reasonable expectation of success since McFarland teaches the freeze dried preparations are viable. One would have expected similar results since both Delatte and McFarland are directed to the same microorganism.

It would have been obvious to try using a wax in the suppository taught by Delatte. One would have been motivated to do so since Delatte teaches a suppository for vaginal drug delivery and Gattefosse teaches the use of wax as an excipient in suppositories for vaginal drug delivery. One would have had a reasonable expectation of success since Gattefosse teaches a wax with a melting point optimized for vaginal drug delivery. One would have expected similar results since both Delatte and Gattefosse are directed to suppositories for vaginal drug delivery.

It would have been obvious to combine the teachings of the prior art by using 65% to 85% wax. One would have been motivated to do so since Wilson teaches vaginal suppositories can be prepared using 66-67% wax. Further, Hoag teaches the amount the amount of base used in suppositories varies based on the amount of drug and the total weight of the suppository. One would optimize the amount of base in relationship to the final weight of the suppository and the amount of drug present in the suppository. 

As set forth above, Delatte teaches using 108 - 1010 units/gram Saccharomyces boulardii in the disclosed suppository. While the art does not explicitly teach 15-35% of said yeast, it would have been obvious to optimize the amount present in the suppository. Because Saccharomyces boulardii is a therapeutic for vaginitis, one would optimize the amount present to achieve the desired therapeutic effect. As disclosed by Hoag, the amount of therapeutic present in a suppository is based on the patient. One would optimize the number of grams to achieve the desired units of Saccharomyces boulardii.

MPEP 2144.05 [R-5]: 

A. Optimization Within Prior Art Conditions or Through Routine Experimentation

Generally, differences in concentration will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”


MPEP 2113 indicates that “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted).  MPEP 2113 further indicates “The Patent Office bears a lesser burden of proof in making out a case of prima facie obviousness for product-by-process claims because of their peculiar nature” than when a product is claimed in the conventional fashion. In re Fessmann, 489 F.2d 742, 744, 180 USPQ 324, 326 (CCPA 1974). Once the examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product. In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983).


Therefore claim 24 is rendered obvious as claimed (claim 24).

As set forth above, Gattefosse discloses a hard fat semi-solid synthetic bases produced by inter-esterification or direct esterification of fatty acids. Their composition consists of a mixture of C12-C18 triglycerides. The art teaches a composition that has a melting point between 32.5 - 34.0 (Ovucire 3460). It is also noted the Instant Specification discloses the use of a wax with the same name, and identifies it as a “hard Fat Saturated C12-C18” ([0043] [0069]). Because Gattefosse discloses a wax based on saturated C12-C18 triglycerides and based on hard fats, it is interpreted to have the physical properties recited in claims 25-28. Therefore a mixture comprising freeze dried cells and said wax would render obvious a mixture with the physical properties recited in claims 25-28. Claims 25-28 are included in this rejection (claims 25-28). 

Delatte teaches using 108 -1010 units/gram. Delatte teaches cfu stands for colony-forming unit and is the recognized measure of viable bacterial numbers ([0004]). 

Further, MPEP 2133.03 discloses the following:
 “In the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).” 

Therefore, Examiner asserts the claimed concentration is prima facie obvious. Claim 29 is rendered obvious (claim 29).



As disclosed by Hoag, vaginal suppositories are 3-5 grams (see page 23).

It would have been obvious to prepare a vaginal suppository with a weight of 1 to 5 grams. One would have been motivated to do so since Delatte teaches a vaginal suppository and Hoag teaches vaginal suppositories weigh 3-5 grams. One would have had a reasonable expectation of success since Hoag teaches vaginal suppositories can successfully be prepared in this amount. One would have expected similar results since both references teach vaginal suppositories. Therefore claim 30 is rendered obvious (claim 30).


Claim 31 is directed to “A vaginal suppository comprising a composition comprising a mixture of Saccharomyces boulardii yeast cells and of a wax”. The claim is not directed to a method of making a vaginal suppository. While the claim recites the process by which the mixture is produced, this is interpreted to be a product by process limitation. The MPEP teaches even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The teachings of the references as set forth above are reiterated.

 are stable over one year at room temperature, and have the advantage of portability and convenience and maintain high viability counts over prolonged periods. One would have had a reasonable expectation of success since McFarland teaches the freeze dried preparations are viable. One would have expected similar results since both Delatte and McFarland are directed to the same microorganism.

It would have been obvious to try using a wax in the suppository taught by Delatte. One would have been motivated to do so since Delatte teaches a suppository for vaginal drug delivery and Gattefosse teaches the use of wax as an excipient in suppositories for vaginal drug delivery. One would have had a reasonable expectation of success since Gattefosse teaches a wax with a melting point optimized for vaginal drug delivery. One would have expected similar results since both Delatte and Gattefosse are directed to suppositories for vaginal drug delivery.

It would have been obvious to combine the teachings of the prior art by using 65% to 85% wax. One would have been motivated to do so since Wilson teaches vaginal suppositories can be prepared using 66-67% wax. Further, Hoag teaches the amount the amount of base used in suppositories varies based on the amount of drug and the 

As set forth above, Delatte teaches using 108 - 1010 units/gram Saccharomyces boulardii in the disclosed suppository. While the art does not explicitly teach 15-35% of said yeast, it would have been obvious to optimize the amount present in the suppository. Because Saccharomyces boulardii is a therapeutic for vaginitis, one would optimize the amount present to achieve the desired therapeutic effect. As disclosed by Hoag, the amount of therapeutic present in a suppository is based on the patient. One would optimize the number of grams to achieve the desired units of Saccharomyces boulardii.

MPEP 2144.05 as set forth above is reiterated. 

MPEP 2113 as set forth above are reiterated.

Therefore claim 31 is rendered obvious as claimed (claim 31).

Claim 32 recites a product by process limitation. As set forth above, Delatte teaches a suppository. Delatte teaches the suppository is in the form of a capsule with a spherical or longitudinal shape. Therefore the art teaches a solid, shaped suppository. The product by process limitation does not distinguish the claimed product over that claim 32).

Claims 33-35 are rejected on the same grounds as claims 28-30 above (claims 33-35).

Therefore Applicant’s Invention is rendered obvious as claimed.

APPLICANT’S ARGUMENTS
The arguments made in the response filed on 03 May 2021 are acknowledged. The Applicant asserts none of the cited documents discloses that a vaginal suppository could be obtained by mixing from 15 to 35% (w/w) of Saccharomyces boulardii yeast cells in the form of a freeze-dried powder and from 65 to 85% (w/w) of a wax.
As stated in the rejection of record, the Applicant argues there is no mention of freeze-dried S. boulardii and no mention of a wax in Delatte. The Applicant argues that even tough McFarland discloses freeze dried S. boulardii, this document does not disclose that S. boulardii could be formulated in the form of a vaginal suppository. The Applicant argues the person skilled in the art would find no motivation to use freeze dried S. boulardii in a vaginal suppository.
Examiner acknowledged the arguments directed to Mizuno, but notes they are now moot because the reference is not cited in the current Office Action.


EXAMINER’S RESPONSE
The arguments are not persuasive. The Applicant argues none of the references disclose a vaginal suppository obtained by mixing the claimed ingredients in the recited amounts. Examiner notes the rejection is based on obviousness and not anticipation. The claims are rejected on the combined teachings of the prior art. As set forth above, Delatte teaches a vaginal suppository containing the claimed strain. The deficiency of Delatte is that it does not teach the use of wax and is silent as to whether the claimed strain can be lyophilized. The McFarland reference is relied upon because it teaches S. boulardii can be freeze dried. Contrary to Applicant’s arguments, the skilled artisan would have been motivated to use the freeze dried form since McFarland teaches lyophilized preparations of S. boulardii are stable over one year at room temperature, and have the advantage of portability and convenience and maintain high viability counts over prolonged periods. The Applicant argues McFarland does not disclose that S. boulardii could be formulated in the form of a vaginal suppository. Examiner notes the primary reference incorporates S. boulardii and a vaginal suppository. Therefore the argument is not persuasive. Examiner notes new grounds of rejection have been made to address the limitation directed to the amount of wax

It is of note the references have been argued separately. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Therefore Applicant’s Invention is rendered obvious as claimed.

			Conclusion	

No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATALIE MOSS whose telephone number is (571) 270-7439. The examiner can normally be reached on Monday-Friday, 8am-5pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau can be reached on (571) 272-0614. The fax phone number for the organization where this application or proceeding is assigned is (571) 270-8439.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

					

	/NATALIE M MOSS/           Examiner, Art Unit 1653